Title: To Benjamin Franklin from the Comtesse de Seguins, 27 May 1777
From: Seguins, ——, comtesse de
To: Franklin, Benjamin


ce mardi 27 Mai 1777
La comtesse de seguins soeur de Mr. le comte Deslsnard desireroit avoir l’honneur de voir Monsieur franklin pour conferer avec lui sur le projet d’aller en amerique dont son frere lui a parlé. Elle prie Monsieur franklin, de vouloir bien lui faire dire si elle le trouvera ches lui jeudi matin, ou l’apres diner. Elle le prie d’adresser la reponce ches Mr. l’abbé de veri rue des sts. peres a paris.
 
Addressed: A Monsieur / Monsieur franklin / A passy
